
	
		III
		112th CONGRESS
		1st Session
		S. RES. 213
		IN THE SENATE OF THE UNITED STATES
		
			June 21 (legislative
			 day, June 16), 2011
			Mr. DeMint (for himself,
			 Mr. Cornyn, Mr.
			 Vitter, Ms. Ayotte,
			 Mr. Barrasso, Mr. Blunt, Mr.
			 Boozman, Mr. Burr,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Crapo, Mr.
			 Enzi, Mr. Grassley,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Kirk,
			 Mr. Lee, Mr.
			 McConnell, Mr. Portman,
			 Mr. Risch, Mr.
			 Rubio, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Thune, Mr. Wicker,
			 Mr. Roberts, Mr. Lieberman, Mr.
			 Graham, and Mr. Alexander)
			 submitted the following resolution; which was referred to the
			 Select Committee on
			 Intelligence
		
		RESOLUTION
		Commending and expressing thanks to
		  professionals of the intelligence community.
	
	
		Whereas since the attacks on September 11, 2001, the
			 United States intelligence community has gathered critical information that has
			 helped to prevent additional attacks on United States soil;
		Whereas the Central Intelligence Agency (hereinafter
			 referred to as the CIA) plays a vital role in United States
			 intelligence collection;
		Whereas the importance of the CIA’s work was exemplified
			 by the successful operation against Usama bin Laden;
		Whereas, as authorized by the President and in accordance
			 with specific legal guidance provided by the Department of Justice, the CIA
			 lawfully detained and interrogated certain high-value suspected
			 terrorists;
		Whereas information obtained from high-value detainees who
			 had been detained and interrogated by the CIA was essential in determining the
			 organizational structure, key operatives, modus operandi, and other relevant
			 information on al-Qaeda operations;
		Whereas information obtained from high-value detainees who
			 had been detained and interrogated by the CIA was crucial to tracking down
			 Usama bin Laden;
		Whereas Michael Hayden, a former Director of the CIA,
			 wrote, Let the record show that when I was first briefed in 2007 about
			 the brightening prospect of pursuing bin Laden through his courier network, a
			 crucial component of the briefing was information provided by three CIA
			 detainees, all of whom had been subjected to some form of enhanced
			 interrogation. One of the most alerting pieces of evidence was that two of the
			 detainees who had routinely been cooperative and truthful (after they had
			 undergone enhanced techniques) were atypically denying apparent factual data—a
			 maneuver taken as a good sign that the CIA was on to something important. So
			 that there is no ambiguity, let me be doubly clear: It is nearly impossible for
			 me to imagine any operation like the May 2 assault on bin Laden's compound in
			 Abbottabad, Pakistan, that would not have made substantial use of the trove of
			 information derived from CIA detainees, including those on whom enhanced
			 techniques had been used.;
		Whereas a May 30, 2005, Department of Justice memo stated,
			 In particular, the CIA believes that it would have been unable to obtain
			 critical information from numerous detainees, including KSM [Khalid Sheikh
			 Mohammed] and Abu Zubaydah, without these enhanced techniques… . Indeed, before
			 the CIA used enhanced techniques in its interrogation of KSM, KSM resisted
			 giving any answers to questions about future attacks, simply noting,
			 Soon, you will know.;
		Whereas according to such May 30, 2005, memo, Abu Zubaydah
			 explained the effect of enhanced techniques as, Brothers who are
			 captured and interrogated are permitted by Allah to provide information when
			 they believe they have reached the limit of their ability to withhold it in the
			 face of psychological and physical hardships.;
		Whereas such May 30, 2005, memo further indicates that
			 after using enhanced interrogation techniques, high-value detainees became
			 cooperative stating, since the use of enhanced techniques, KSM
			 and Abu Zubaydah have been pivotal sources because of their ability and
			 willingness to provide their analysis and speculation about the capabilities,
			 methodologies, and mindsets of terrorists.;
		Whereas mastermind of the attacks of September 11, 2001,
			 Khalid Sheikh Mohammed disclosed to CIA interrogators information about a
			 second wave plot using an East Asian al-Qaeda group known as
			 Jemmah Islamiyah to hijack and crash an airliner into the Library Tower in Los
			 Angeles;
		Whereas Khalid Sheikh Mohammed gave CIA interrogators
			 information that led to the capture of Riduan bin Isomuddin, known as Hambali,
			 the leader of the Indonesian terrorist organization Jemaah Islamiyah;
		Whereas al-Qaeda senior operational planner Abu Zubaydah
			 and Khalid Sheikh Mohammed supplied important intelligence about Abu Musab
			 al-Zarqawi and his terrorist network, aiding United States operations against
			 al-Qaeda in Iraq;
		Whereas in a May 2011 interview, Leon Panetta, the
			 Director of the CIA, in response to a direct question about enhanced
			 interrogation and the successful bin Laden operation, stated that,
			 Obviously there was some valuable information that was derived through
			 those kind of interrogations.;
		Whereas, although the President issued an Executive Order
			 in January 2009 that effectively ended the CIA’s interrogation and detention
			 program, the Administration has yet to establish clear policies for the
			 detention and interrogation of suspected high-value detainees, particularly
			 those captured overseas by foreign governments;
		Whereas in 2009, the Attorney General launched a
			 preliminary review into whether Federal laws were violated in connection with
			 the interrogation of specific detainees, even though career prosecutors had
			 previously considered and rejected filing criminal charges in those cases;
			 and
		Whereas the preliminary review initiated by the Attorney
			 General will determine whether CIA employees involved in the detention and
			 interrogation of terrorists should be prosecuted for alleged violations of
			 Federal law: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 professionals of the United States intelligence community for their
			 dedication;
			(2)expresses thanks
			 to the employees of the Central Intelligence Agency for their selfless
			 service;
			(3)recognizes that
			 continued investigation of employees of the Central Intelligence Agency for
			 their involvement in a detention and interrogation program that helped to save
			 lives by averting terrorist attacks on the United States is unwarranted and
			 will likely have a chilling effect on the critical work of their colleagues and
			 other United States national security professionals;
			(4)urges the
			 President and the Attorney General to immediately close the Department of
			 Justice’s ongoing investigation, and decline future prosecution, of Central
			 Intelligence Agency employees for actions related to the interrogation of
			 detainees at overseas locations, including the use of enhanced interrogation
			 techniques on detained terrorists at such locations; and
			(5)urges the
			 President to develop and implement policies allowing for the long-term
			 detention and interrogation by the intelligence community of high-value
			 detainees, including detainees who are captured overseas or are in the custody
			 of foreign countries.
			
